DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8, 20, 26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki (US 2018/0262887 A1).
	Regarding claim 1, Futaki discloses a communication device that operates as a terminal (Fig. 3, RSU 120) under control of a base station (Fig. 3, eNB 130), the communication device 5comprising circuitry configured to: 
transmit and receive wireless signals (Fig. 11, signals transmitted and received via RF transceiver 1101);  
control transmission of data (Fig. 11, processor 1104) using a predetermined resource pool 10(61st and 62nd paragraphs, V2X configuration may indicate a radio resource pool to be used by the RSU 120 for autonomous resource selection for V2X service),  
control implementation of relay communication for a packet, received from another terminal operating as a transmission source terminal of the packet (Fig. 1, RSU 122 may receive packet from vehicle 100 or 101), within the predetermined resource pool on a basis of at least one of information received from the base station, information received from 15another terminal, or information obtained from the terminal itself during packet reception (63rd paragraph, network 410 may transmit configuration to RSU to serve as a relay UE to transmit V2X report message to the network.  In 85th paragraph and Fig. 8, RSU 120 receives from the UE 100, V2X report information 870 and then forwards this information to the eNB 130.  Herein, the resource used by the RSU for relaying information is the resource selected from the radio resource pool configured for used by RSU, 61st and 62nd paragraphs and/or Fig. 4, block 403, V2X configuration for use by RSU 120); and
determine implementation of relay communication on a basis of the information that is received from the base station (Fig. 4, block 403, V2X configuration for use by RSU 120) and that is configured to indicate an area in which relay communication should be performed on an area in which relay communication may be performed (44th paragraph and Fig. 4, the V2X support information may indicate an identifier of an area in which the V2X service is provided.  Herein, as illustrated in Fig. 1, the V2X service includes relaying service between vehicles 100 or 101 with the eNB via RSU 120).  

Regarding claim 3, Futaki discloses that wherein the circuitry is further configured to determine implementation of relay communication on a basis of an instruction for 30implementation of relay communication (63rd paragraph, network 410 may transmit configuration to RSU to serve as a relay UE) or an instruction for stop of relay communication from the base station.

Regarding claim 5, Futaki discloses that wherein the circuitry is further configured to determine implementation of relay communication on a basis of priority information of the packet obtained from a transmission source terminal of 15the packet (76th and 78th paragraphs, RSU may inspect content of the notification of the UE before relay the information.  The notification may be a message regarding an emergency stop or accident or weather or etc...  Emergency message is a prioritized message).

Regarding claim 6, Futaki discloses that wherein the circuitry is further configured to determine implementation of relay 20communication on a basis of freshness information obtained from at least one of a number of relay hops of the packet, a relay path of the packet, a generation time or transmission time of the packet, or a generation area or transmission area of the packet, wherein the freshness information of the packet is obtained from a transmission source terminal of the packet (75th-78th paragraphs, RSU may inspect content of the notification.  When the content of the notification satisfies a condition, e.g., related to a category, group, or service, emergency stop or an accident.  Herein, the emergency stop is the generation area of the packet).

Regarding claim 8, Futaki discloses that wherein the circuitry is further configured to determine implementation of relay communication on a basis of at least one of a congestion level of a channel used for communication of the packet, a state of the channel, retransmission information of the 10packet, or position information of the terminal itself (34th paragraph, RSU may report information based on the area managed by the RSU).

Regarding claim 20, Futaki discloses a communication method in a communication device 25that operates as a terminal under control of a base station, the communication method comprising steps of:
receiving a packet in a predetermined resource pool (61st and 62nd paragraphs, V2X configuration may indicate a radio resource pool to be used by the UE 100 or the RSU 120 for autonomous resource selection for V2X service.  In 85th paragraph and Fig. 8, RSU 120 receives V2X report information from the UE 100.  Herein, the information must be received in a resource of the resource pool allocated by the network) from another terminal operating as a transmission source terminal of the packet ((Fig. 1, RSU 122 may receive packet from vehicle 100 or 101);  
controlling implementation of relay communication 30for the packet on a basis of at least one of information received from the base station, information received from73 the another terminal, or information obtained from the terminal itself (63rd paragraph, network 410 may transmit configuration to RSU to serve as a relay UE to transmit V2X report message to the network.  In 85th paragraph and Fig. 8, RSU 120 receives from the UE 100, V2X report information 870 and then forwards this information to the eNB 130); and
determine implementation of relay communication on a basis of the information that is received from the base station (Fig. 4, block 403, V2X configuration for use by RSU 120) and that is configured to indicate an area in which relay communication should be performed on an area in which relay communication may be performed (44th paragraph and Fig. 4, the V2X support information may indicate an identifier of an area in which the V2X service is provided.  Herein, as illustrated in Fig. 1, the V2X service includes relaying service between vehicles 100 or 101 with the eNB via RSU 120).  

Regarding claim 26, Futaki discloses implementation probability of relay communication for the packet based on the freshness information of the packet (75th-78th paragraphs, RSU may inspect content of the notification.  When the content of the notification satisfies a condition, e.g., related to a category, group, or service, emergency stop or an accident).

Regarding claim 28, Futaki discloses updating the freshness information of the packet on a basis of information obtained from a transmission source terminal of the packet (Fig. 6, vehicle 100 sending notification frequently to RSU 120).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Kwon et al (US 2013/0003689 A1).
Regarding claims 21 and 24, Futaki discloses relaying communications in V2X system (Fig. 1).  Futaki does not disclose implementation of relay communication on a basis of information regarding a method of allocating a resource for transmission of the packet, the information being obtained from a transmission source terminal of the packet and/or implementation of relay communication for the packet using a resource for relay communication reserved by a transmission source terminal of the packet, or to control sensing of a resource for relay communication by itself when the control unit is not able to use the resource for relay communication reserved by the transmission source terminal of the packet by performing sensing (alternative).  Kwon that the source device requests a resource from the AP and broadcasts allocated resource period information and the relay device may move to the corresponding period to operate a relay operation based on the broadcasted allocation information (218th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include source resource reservation in Futaki’s system, as suggested by Kwon, for relaying communication to support source required QoS.

Claims 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Lee et al (US 2018/0332564 A1).
Regarding claims 22 and 23, Futaki discloses relaying communications in V2X system (Fig. 1).  Futaki does not disclose securing of a resource for relay communication and sensing of a resource for relay communication within the resource pool.  Lee discloses sensing and securing a resource of a resource pool (Figs. 8 and 10-12) for relaying communication (Fig. 4C).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sense and secure a resource for relay communication in Futaki’s system, as suggested by Lee, to affirm a resource for transmission without interference.

Regarding claim 25, Futaki discloses implementation of relay communication for the packjet using a resource for relay communication secured by the base station (Fig. 4, block 403).


Allowable Subject Matter
	Claims 9-10, 13-14, 17-19, and 27 are allowed.

Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive. 
Applicant argues in pages 7 and 8 that the prior art fails to disclose implementation of relay communication is determined on a basis of information received from the base station that is configured to indicate an area in which the relay communication should be performed or an area in which relay communication may be performed.  Examiner respectfully disagrees.  Futaki discloses (44th paragraph and Fig. 4) that the V2X support information may indicate an identifier of an area in which the V2X service is provided.  Herein, as illustrated in Fig. 1, the V2X service includes relaying service between vehicles 100 or 101 with the eNB via RSU 120.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472